DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it does not meet with the require length (should be a single paragraph within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites legal phraseology. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the Specification should be revised carefully because it contains some typographical errors (Example: page 7; paragraph [0043]; recites “When the primary-side switching transistor SW is turned on at the instant t5  the voltage drop at the two terminals of the parasitic diode DR suddenly changes from forward to reverse, and a reverse recovery current can be generated in the process, which causes a reverse recovery loss of the parasitic diode DR”, which should be “When the primary-side switching transistor SW is turned on at the instant t6  the voltage drop at the two terminals of the parasitic diode DR suddenly changes from forward to reverse, and a reverse recovery current can be generated in the process, which causes a reverse recovery loss of the parasitic diode DR", based on Figure 3, parts t4-t6).   
Appropriate correction is required.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters Vpeak and Vpeak_half (figure 9, part Vpeak and Vpeak_half) have both been used to designate the voltage in the same node after DAC (figure 9, part DAC). Based on the Specification (paragraph [0051]; Vpeak_half = k Vpeak = 0.5 -Vpeak), these two voltage values are related but are different. Therefore, the Applicant should correct this Figure 9 with incorporation of multiplier with constant k. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the primary-side switching transistor SW. Therefore, the Figure 8 should be corrected with the substitution of Q1 for SW that is the way supported by the Specification and claim.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a PWM driving unit comprising a reset-set (RS) flip-flop, a fifth comparator, a second DAC, and a driving circuit” (see claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-6 are objected to because of the following informalities: Claims 2-6, first line recites “The system”, which should be --The deadtime automatic-optimization system-- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2, line 8 recites “the voltage signal Vsense”, which should be --a voltage signal Vsense -- because this term was not previously presented in the claim. The previous voltage signal presented was refer to at midpoint instant.  
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3, line 12 recites “an error e(n)”, which should be -- the error e(n) -- because this term was previously presented in the claim. 
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claim 6, lines 14-15 recites “the generated control signal duty_SR1”, which should be – the generated duty cycle control signal duty_SR1 -- because this way was previously presented this term in the claim. 
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7, second line recites “CCM”, which should be – a continuous conduction mode (CCM) – in order to clarify the meaning of this term; Claim 7, line 13 recites “a single-output DAC midpoint sampling module”, which should be – a single-output digital to analog converter (DAC) midpoint sampling module – in order to clarify the meaning of this term.
Appropriate correction is required.
Claims 8-13 are objected to because of the following informalities: Claims 2-6, first line recites “The system”, which should be --The control system-- because in this way was previously presented this term in the claim.  

Claim 14 is objected to because of the following informalities: Claim 14, second line recites “a CCM”, which should be – a continuous conduction mode (CCM) – in order to clarify the meaning of this term.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-17 are objected, but would be allowable upon overcoming objections set forth in this action.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a control system consisting of a single-output digital to analog converter (DAC) midpoint sampling module, a digital control module, a current detection module, a deadtime calculation module, and a pulse-width modulation (PWM) driving module, the control system forming a closed loop with a main topology of a controlled flyback converter having a synchronous-rectification primary-side feedback; wherein the single-output DAC midpoint sampling module is configured to sample a voltage signal Vsense(tmid) on an auxiliary winding at a midpoint instant of a secondary-side current reset time Tr, to output to the digital control module; the digital control module is configured to calculate an error e(n) between the voltage signal Vsense (tmid) and a system-predetermined fixed value VREF and calculate an input voltage control amount Vc(n) for the PWM driving module by using proportion and integration to output to the PWM driving module; the digital control module is configured to output a digital value Vpeak_d of a peak voltage on a primary-side current sampling resistor Res according to a value of the error e(n); the digital value Vpeakd and a voltage Vcs at two terminals of the primary-side current sampling resistor Res are configured to output to the current detection module; the current detection module is configured to obtain a primary-side average current Imidp and a s(tmid) in the CCM indirectly by sampling andDocket No. ACL0089US (SP20702373US) Page 4calculating in a pure digital manner through a DAC, and output the secondary-side average current Is(tmid) as an output signal to the deadtime calculation module to calculate a reasonable deadtime td between a turn-off of a secondary-side rectifier SR and a turn-on of a primary-side switching transistor SW; the PWM driving module is configured to generate duty cycle control signals duty and duty SR under a common control of the deadtime td output by the deadtime calculation module and the control amount Vc(n) output by the digital control module, and the duty cycle control signals duty and duty SR are configured to control switching of the primary-side switching transistor SW and the secondary-side rectifier SR, respectively, to implement an automatic optimization of the deadtime of the flyback power supply having the synchronous-rectification primary-side feedback in the CCM;
Regarding claim 7, the control system comprises: a single-output DAC midpoint sampling module configured to sample a Docket No. ACL0089US (SP20702373US) Page 11 voltage signal Vsense (tmid) on the auxiliary winding at a midpoint instant Tr/2 of a secondary-side current reset time Tr; a digital control module configured to calculate an error e(n) between the voltage signal sense(tmid) and a system-predetermined fixed value VREF , calculate an input voltage control amount Vc(n) for a PWM driving module by using proportion and integration according to the error e(n), and obtain a digital value Vpeakd of a peak voltage on the primary-side current sampling resistor Rcs according to the error e(n); a current detection module configured to obtain a primary-side average current Imidp and a secondary-side average current Is(tmad) in the CCM indirectly by sampling and calculating through a digital-to-analog conversion according to the digital value Vpeak_d and a voltage Vas at two terminals of the primary-side current sampling resistor Rcs; a deadtime calculation module configured to calculate a deadtime td between a turn-off of the secondary-side rectifier and a turn-on of the primary-side switching transistor according to the secondary-side average current Is(tmad); and the PWM driving module configured to generate a d and the input voltage control amount Vc(n), control switching of the primary-side switching transistor according to the primary-side duty cycle control signal duty, and control switching of the secondary-side rectifier according to the secondary-side duty cycle control signal duty SR;
Regarding claim 14, the method comprises: sampling a voltage signal Vsense (tmid) on the auxiliary winding at a midpoint instant Tr/2 of a secondary-side current reset time Tr; calculating an error e(n) between the voltage signal Vsense(tmid) and a system-predetermined fixed value VREF, calculating an input voltage control amount Vc(n) for a PWM driving module by using proportion and integration according to the error e(n), and obtaining a digital value Vpeakd of a peak voltage on the primary-side current sampling resistor Rcs according to the error e(n); obtaining a primary-side average current Imidp and a secondary-side average current Is(tmid) in the CCM indirectly by sampling and calculating through a digital-to-analog conversion according to the digital value Vpeak_d and a voltage Vas at two terminals of the primary-side current sampling resistor RCS; calculating a deadtime td between a turn-off of the secondary-side rectifier and a turn-on of the primary-side switching transistor according to the secondary-side average current Is(tmid); generating, by the PWM driving module, a primary-side duty cycle control signal duty and a secondary-side duty cycle control signal duty SR according to the deadtime td and the input voltage control amount V,(n); and controlling switching of the primary-side switching transistor according to the primary-side duty cycle control signal duty, and controlling switching of the secondary-side rectifier according to the secondary-side duty cycle control signal duty SR;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Wang et al. (US 20140133191) teaches a flyback power supply having primary-side feedback in a continuous conduction more (CCM) (figure 1) (paragraphs [0015] and [0016]), the control system (figure 1, part 30) forming a closed loop with a main topology of a controlled flyback converter (figure 1) having a synchronous-rectification primary-side feedback (figure 1, part M2); a sampling module (figure 1, part 52) is configured to sample a voltage signal Vsense on an auxiliary winding (figure 1, part 6). However, Wang does not teach a single-output digital to analog converter (DAC) midpoint sampling module, a digital control module, a current detection module, a deadtime calculation module, and a pulse-width modulation (PWM) driving module and their respective features. The reference Choi et al. (US 10,027,235) teaches a flyback power supply in a continuous conduction more (CCM) (figure 1); a synchronous-rectification (figure 1, part QSR) (paragraph [0024]); a deadtime calculation module (figure 1, part 801) to calculate a reasonable deadtime td (figure 1, part 801) (paragraph [0036]). However, Choi does not teach a single-output digital to analog converter (DAC) midpoint sampling module, a digital control module, a current detection module, and a pulse-width modulation (PWM) driving module, the control system forming a closed loop with a main topology of a controlled flyback converter having a synchronous-rectification primary-side feedback and their respective features. The reference Li et al (US 2010/0164455) teaches a flyback power supply having a primary-side feedback (figure 1), (figure 1, part 102) consisting of a sampling module  (figure 2C, part 202), a digital control module (figure 3C, part 240), a current detection module (figure 2C, parts 220, 216 and 218), and a pulse-width modulation (PWM) driving module (figure 3C, parts 206, 208 and 212), the control system forming a closed loop (figure 1, part 102) with a main topology of a controlled flyback converter (figure 1). Li does not teach a a single-output digital to analog converter (DAC) midpoint sampling module, a deadtime calculation module and a synchronous rectification primary-side feedback and their respective features.
This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                      Supervisory Patent Examiner, Art Unit 2839